DETAILED ACTION
This Office Action is in response to the filing of a Continuation of Application 15/684013 which is now United States Patent 10,896,685. Claims 1-20, as originally filed, are pending and have been considered as follows.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 9, 10, 11, 12, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 2, 6, 7, 9, 13 and 14 of U.S. Patent No. 10,896,685. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 of the instant application recites steps of …receiving audio data; processing background noise included in the audio data to: obtain a smoothed channel noise energy associated with the background noise included in the audio data; and determine a noise level of the background noise included in the audio data; based on a magnitude of the noise level of the background noise, generating modified smoothed channel noise energy by adding a predetermined bias energy value to the smoothed channel noise energy; determining a degree of variability of the background noise included in the audio data based on the modified smoothed channel noise energy; based on the degree of variability of the background noise, selecting one of a first noise suppressor or a second noise suppressor to use for suppressing the background noise, the second noise suppressor requiring a greater amount of processing power than the first noise suppressor processing the audio data to suppress the background noise using the selected one of the first noise suppressor or the second noise suppressor; and performing speech recognition on the processed audio data to generate a transcription of speech included in the received audio data.

Claim 2 of Patent (‘685) recites steps of …receiving audio data that includes speech and background noise; processing the background noise included in the audio data to: obtain smoothed channel noise energy associated with the background noise; and determine a noise level of the background noise; determining whether a magnitude of the noise level of the background noise satisfies a noise level threshold; when the magnitude of the noise level of the background noise satisfies the noise level threshold, setting a bias energy level to a predetermined value based on the magnitude of the noise level of the background noise; adding the bias energy level set to the predetermined value to the smoothed channel noise energy to generate modified smoothed channel noise energy; determining, using the modified smoothed channel noise energy, a degree of variability of the background noise included in the audio data; determining that the degree of variability of the background noise included in the audio data satisfies a threshold; based on determining that the degree of variability of the background noise included in the audio data satisfies the threshold, selecting, from among at least a first noise suppressor that requires a first amount of processing power and a second noise suppressor that requires a second, greater amount of processing power, the second noise suppressor that requires the second, greater amount of processing power; based on selecting the second noise suppressor that requires the second, greater amount of processing power, processing the audio data using the second noise suppressor that requires the second, greater amount of processing power; and after the second noise suppressor that requires the second, greater amount of processing power has processed the audio data, obtaining, by performing speech recognition, a transcription of one or more of the portions of the audio data that include speech.

Claims 2 and 12 of the instant application recite steps of …determining whether the magnitude of the noise level of the background noise included in the audio data satisfies a noise level threshold, wherein generating the modified smoothed channel noise energy comprises generating the modified smoothed channel noise energy when the magnitude of the noise level of the background noise included in the audio data satisfies the noise level threshold.

Claims 2 and 9 of Patent (‘685) recites steps of …audio data that includes speech and background noise; processing the background noise included in the audio data to: obtain smoothed channel noise energy associated with the background noise; and determine a noise level of the background noise; determining whether a magnitude of the noise level of the background noise satisfies a noise level threshold; when the magnitude of the noise level of the background noise satisfies the noise level threshold, setting a bias energy level to a predetermined value based on the magnitude of the noise level of the background noise; adding the bias energy level set to the predetermined value to the smoothed channel noise energy to generate modified smoothed channel noise energy; determining, using the modified smoothed channel noise energy, a degree of variability of the background noise included in the audio data; determining that the degree of variability of the background noise included in the audio data satisfies a threshold; based on determining that the degree of variability of the background noise included in the audio data satisfies the threshold, selecting, from among at least a first noise suppressor that requires a first amount of processing power and a second noise suppressor that requires a second, greater amount of processing power, the second noise suppressor that requires the second, greater amount of processing power; based on selecting the second noise suppressor that requires the second, greater amount of processing power, processing the audio data using the second noise suppressor that requires the second, greater amount of processing power; and after the second noise suppressor that requires the second, greater amount of processing power has processed the audio data, obtaining, by performing speech recognition, a transcription of one or more of the portions of the audio data that include speech.

Claims 9 and 19 of the instant application recite steps of …determining that a respective portion of the audio data that includes the background noise is a noise update portion; based on determining that the respective portion of the audio data that includes the background noise is a noise update portion, determining that the respective portion is not part of a sequence of contiguous noise portions; and determining that the respective portion of the audio data has a degree of variability of a previous portion of the audio data.

Claims 6 and 13 of Patent (‘685) recites steps of …determining that a respective portion of the audio data that includes the background noise is a noise update portion; based on determining that the respective portion of the audio data that includes the background noise is a noise update portion, determining that the respective portion is not part of a sequence of contiguous noise portions; and determining that the respective portion of the audio data has a degree of variability of a previous portion of the audio data.
Claims 10 and 20 of the instant application recites steps of …determining that a respective portion of the audio data that includes the background noise is not a noise update portion; and based on determining that the respective portion of the audio data that includes the background noise is not a noise update portion, determining that the respective portion of the audio data has a degree of variability of a previous portion of the audio data.

Claims 7 and 14 of Patent (‘685) recites steps of …determining that a respective portion of the audio data that includes the background noise is not a noise update portion; and based on determining that the respective portion of the audio data that includes the background noise is not a noise update portion, determining that the respective portion of the audio data has a degree of variability of a previous portion of the audio data.

Claim 11 of the instant application recites a user computing device implementing the method recited in Claim 1. Additionally, the apparatus includes data processing hardware and memory hardware storing instructions executed by the data processing hardware.

Claim 9 of Patent (‘685) recites an apparatus comprising one or more computers [i.e. data processing hardware] and one or more storage devices [i.e. memory hardware] hardware storing instructions executed by the one or more computers to execute the method recited in Claim 2 of Patent (‘685).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6-13 and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gopalakrishnan et al (9,183,845 B1) in view of HENDRICKS et al (2010/0067710 A1), and further in view of Terlizzi (2010/0022283 A1) and Chang et al (8,423,361 B1).
As per Claim 1, Gopalakrishnan teaches a computer-implemented method that when executed on data processing hardware causes the data processing hardware to perform operations comprising: receiving audio data (Figure 3 – Reference 330; Column 4, Lines 24-31; Column 9, Lines 3-11; Column 17, Lines 42-48). 
Gopalakrishnan does not teach processing background noise included in the audio data to: obtain a smoothed channel noise energy associated with the background noise included in the audio data; and determine a noise level of the background noise included in the audio data; based on a magnitude of the noise level of the background noise, generating modified smoothed channel noise energy by adding a predetermined bias energy value to the smoothed channel noise energy. 
However, Hendricks teaches processing background noise included in the audio data to: obtain a smoothed channel noise energy associated with the background noise included in the audio data; and determine a noise level of the background noise included in the audio data; based on a magnitude of the noise level of the background noise, generating modified smoothed channel noise energy by adding a predetermined bias energy value to the smoothed channel noise energy (Page 5, Paragraph [0098], [0103], [0114] – Page 6, Paragraph [0124]).
(Note: In paragraphs [0098] – [0113], Hendricks describes calculating noise power spectral density. In paragraphs [0114] – [0124], Hendricks describes combining Discrete Fourier Transform [DFT] noise energy levels into noise level estimates. In paragraphs [0115], Hendricks indicates a computed noise energy level is an estimate of biased noise power spectral density which is addressed by the addition of a bias compensation factor. In paragraph [0121], Hendricks describes a smoothing constant being added depending of the classification of the noise sources as stationary [low-variability] or non-stationary [high variability])
The combination of Gopalakrishnan and Hendricks teaches determining a degree of variability of the background noise included in the audio data based on the modified smoothed channel noise energy (Gopalakrishnan: Column 6, Line 52 – Column 7, Line 2). (Note: In Column 6, Line 52 – Column 7, Line 2; Gopalakrishnan describes the signal analyzer comparing the spectral shape of the obtained audio signal to a plurality of noise models [e.g. train noise, car noise, wind noise, babble noise, etc]. Based on the comparison the signal analyzer determines the type of noisy environment type the user is located in. Babble noise would be an example of high variability noise environment and car noise is an example of a low variability noise environment)
It would have been obvious to one of ordinary skill at the time of the invention to modify the method taught by Gopalakrishnan with the method and system as taught by Hendriks to accurately estimate the noise power spectral density in an acoustic signal consisting of a target signal contaminated by acoustic noise to allow for the removal of the acoustic noise allowing for the signal to be communicated without the associated noise making it easier for a party engaged in conversation to understand what is being said.
The combination of Gopalakrishnan and Hendricks does not teach based on the degree of variability of the background noise, selecting one of a first noise suppressor or a second noise suppressor to use for suppressing the background noise, the second noise suppressor requiring a greater amount of processing power than the first noise suppressor processing the audio data to suppress the background noise using the selected one of the first noise suppressor or the second noise suppressor.
However, Terlizzi teaches based on the degree of variability of the background noise, selecting one of a first noise suppressor or a second noise suppressor to use for suppressing the background noise, the second noise suppressor requiring a greater amount of processing power than the first noise suppressor processing the audio data to suppress the background noise using the selected one of the first noise suppressor or the second noise suppressor (Figure 3 – References 302, 306 and 310; Page 3, Paragraphs [0039] and [0040]; Page 4, Paragraphs [0042] and [0044]; Page 7, Paragraph [0076]).
(Note: Figure 3 of Terlizzi illustrates the internal components [e.g. processor, digital signal processor – DSP and power supply] of the telephone and wireless headset illustrated in Figures 1 and 2. In paragraph [0039], Terlizzi indicates that the electronic device shown in figure 3 may include more than one of each circuit component [i.e. two or more processors/DSPs]. In paragraph [0040], Terlizzi indicates that the power supply may include one or more batteries to provide power to the electronic device [telephone and/or wireless headset])
(Note: In paragraph [0042], Terlizzi describes how the DSP responsible for analyzing audio signals to determine how much of the signal is noise and how much of the signal is voice and provides instructions to the processor. In paragraph [0044], Terlizzi describes how the processor executes programs and instructions provided by the DSP and communicates with electronic device components)
(In paragraph [0042], Terlizzi indicates that one or more the DSP, processor or power supply shown in Figure 3 may be located in a cellular telephone in communication with a wireless headset. In paragraph [0076], Terlizzi indicates that including the DSP, processor and/or power supply in a cellular telephone results in significant power savings as the telephone has a much larger power supply than the wireless headset)
It would have been obvious to one of ordinary skill at the time of the invention to modify the method taught by Gopalakrishnan and Hendricks with the method as taught by Terlizzi to extend the battery life of the wireless headset power supply by relying on the telephone battery supply for power intensive noise cancellation functionality reducing the need to constantly charge/replace the power supply associated with the wireless headset. 
The combination of Gopalakrishnan, Hendricks and Terlizzi does not teach performing speech recognition on the processed audio data to generate a transcription of speech included in the received audio data. However, Chang teaches performing speech recognition on the processed audio data to generate a transcription of speech included in the received audio data (Figure 2 – References 212 and 214; Column 5, Line 59 – Column 6, Line 21).
It would have been obvious to one of ordinary skill at the time of the invention to modify the method taught by Gopalakrishnan, Hendricks and Terlizzi with the method as taught by Chang to provide enhanced noise suppression that utilizes a single input signal and provide an improved capability to suppress both stationary and non-stationary noise in the input signal.
As per Claims 2 and 12, the combination of Gopalakrishnan, Hendricks, Terlizzi and Chang teaches determining whether the magnitude of the noise level of the background noise included in the audio data satisfies a noise level threshold (Gopalakrishnan: Column 5, Line 44 – Column 6, Line 7; Column 6, Line 52 – Column 7, Line 2).
The combination of Gopalakrishnan, Hendricks, Terlizzi and Chang also teaches wherein generating the modified smoothed channel noise energy comprises generating the modified smoothed channel noise energy when the magnitude of the noise level of the background noise included in the audio data satisfies the noise level threshold (Hendricks: Page 5, Paragraph [0098], [0103], [0114] – Page 6, Paragraph [0124]).
It would have been obvious to one of ordinary skill at the time of the invention to modify the method and apparatus taught by Gopalakrishnan, Hendricks and Terlizzi with the method and apparatus taught by Chang to provide enhanced noise suppression that utilizes a single input signal and provide an improved capability to suppress both stationary and non-stationary noise in the input signal.
As per Claims 3 and 13, the combination of Gopalakrishnan, Hendricks, Terlizzi and Chang teaches wherein the magnitude of the noise level of the background noise included in the audio data satisfies the noise level threshold when the magnitude of the noise level of the background noise is less than the noise level threshold (Terlizzi: Page 10, Pararaph [0099]).
(Note: In paragraph [0099], Terlizzi describes deciding if the level of ambient noise [i.e. background noise] is above a cutoff value [i.e. noise level threshold]. Terlizzi indicates that the noise level threshold may be a default value, a user configured value, or a dynamic value that changes based on various factors [i.e. magnitude of the noise level of the background noise included in the audio data satisfies the noise level threshold when the magnitude of the noise level of the background noise is less than the noise level threshold])
It would have been obvious to one of ordinary skill at the time of the invention to modify the method and apparatus taught by Gopalakrishnan, Hendricks and Terlizzi with the method and apparatus taught by Chang to provide enhanced noise suppression that utilizes a single input signal and provide an improved capability to suppress both stationary and non-stationary noise in the input signal.
As per Claims 6 and 16, Gopalakrishnan teaches wherein: the data processing hardware resides on a user computing device; and receiving audio data comprises receiving audio data captured by one or more microphones of the user computing device (Column 1, Line 66 – Column 2, Line 8).
As per Claims 7 and 17, Gopalakrishnan teaches wherein the user computing device comprises a portable electronic device (Column 1, Line 66 – Column 2, Line 8).
As per Claims 8 and 18, the combination of Gopalakrishnan, Hendricks, Terlizzi and Chang teaches wherein the user computing device comprises a navigation device (Chang: Column 11, Lines 18-21). (Note: Gopalakrishnan teaches wherein the user computing device is a mobile phone as described in Claim 7. In Column 11, Lines 18-21; Chang indicates a computer may be embedded in a Global Positioning System [GPS] receiver [i.e. navigation device] which is also commonly associated with a mobile phone)
It would have been obvious to one of ordinary skill at the time of the invention to modify the method and apparatus taught by Gopalakrishnan, Hendricks and Terlizzi with the method and apparatus taught by Chang to provide enhanced noise suppression that utilizes a single input signal and provide an improved capability to suppress both stationary and non-stationary noise in the input signal.
As per Claims 9 and 19, the combination of Gopalakrishnan, Hendricks, Terlizzi and Chang teaches wherein the operations further comprise: determining that a respective portion of the audio data that includes the background noise is a noise update portion; based on determining that the respective portion of the audio data that includes the background noise is a noise update portion, determining that the respective portion is not part of a sequence of contiguous noise portions; and determining that the respective portion of the audio data has a degree of variability of a previous portion of the audio data as described in Claim 1 above.
Hendriks describes a method for estimating noise power spectral density (PSD) in an input sound signal. Hendriks describes the use of frames in a signal path and a control path stating “we propose here to use two potentially different frame sizes. One of them is used in the signal path and should fulfil normal low delay constraints. These time-frames we call the DFT1 analysis frames. The other one is used in the control path in order to estimate the noise PSD. These frames can (but need not) be chosen longer in size since they do not need to fulfil the low-delay constraint. These time-frames we call DFT2 frames” (Page 4, Paragraph [0094]).
(Note: These Discrete Fourier Transform (DFT) frames can be updated at a lower rate and asynchronously with the DFT1 frames (signal path) (Page 4, Paragraph [0094]). All of the DFT2 frames are used to estimate the noise PSD and are distinct from the audio data signal which is represented by the DFT1 frames. As such Hendriks inherently teaches determining that a respective portion of the audio data that include the background noise is a noise update portion as recited in the claimed language. The DFT2 analysis frames taught by Hendriks is only used to determine a noise power spectral density (PSD) estimate and the PSD algorithm is independent of the signal path)
	The combination of Gopalakrishnan, Terlizzi, Chang and Hendricks teaches determining that the respective portion of the audio data has a degree of variability of a previous portion of the audio data. (Note: As described in Claim 1, the combination of Gopalakrishnan, Terlizzi and Chang describes classifying background noise as high or low variability [i.e. degree of variability]. Making determinations of respective portions is taught by Hendricks as described above as well. As background noise may be classified as high variability and low variability it would be obvious to classify portions of the background noise as high/low variability noise) 
It would have been obvious to one of ordinary skill at the time of the invention to modify the method and apparatus taught by Gopalakrishnan, Hendricks and Terlizzi with the method and apparatus taught by Chang to provide enhanced noise suppression that utilizes a single input signal and provide an improved capability to suppress both stationary and non-stationary noise in the input signal.
As per Claims 10 and 20, the combination of Gopalakrishnan, Hendricks, Terlizzi and Chang teaches determining that a respective portion of the audio data that includes the background noise is not a noise update portion; and based on determining that the respective portion of the audio data that includes the background noise is not a noise update portion, determining that the respective portion of the audio data has a degree of variability of a previous portion of the audio data as described in Claim 1 above.
(Note: In paragraph [0094], Hendricks describes determining that a respective portion of the audio data that includes the background noise is not a noise update portion. As shown in Figure 1 of Hendricks, the audio signal travels on two separate paths. The signal path utilizes the DFT1 analysis frames and the control path uses the DFT2 signal frames. The DFT1 signal frames include the background noise and do not have any noise update portion) 
It would have been obvious to one of ordinary skill at the time of the invention to modify the method and apparatus taught by Gopalakrishnan, Hendricks and Terlizzi with the method and apparatus taught by Chang to provide enhanced noise suppression that utilizes a single input signal and provide an improved capability to suppress both stationary and non-stationary noise in the input signal.
As per Claim 11, the combination of Gopalakrishnan, Hendricks, Terlizzi and Chang teaches a method as described in Claim 1. Gopalakrishnan also teaches a user computing device comprising: data processing hardware; and memory hardware in communication with the data processing hardware and storing instructions (Column 17, Lines 43-62).
It would have been obvious to one of ordinary skill at the time of the invention to modify the method and apparatus taught by Gopalakrishnan, Hendricks and Terlizzi with the method and apparatus taught by Chang to provide enhanced noise suppression that utilizes a single input signal and provide an improved capability to suppress both stationary and non-stationary noise in the input signal.

Claim(s) 4, 5, 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gopalakrishnan et al (9,183,845 B1) in view of HENDRICKS et al (2010/0067710 A1), and further in view of Terlizzi (2010/0022283 A1) and Chang et al (8,423,361 B1) as applied to Claims 1 and 11 above, and further in view of Murata et al (2012/0033827 A1).
As per Claims 4 and 14, the combination of Gopalakrishnan, Hendricks, Terlizzi and Chang teaches the computer-implemented method of Claims 1 and 11; but does not teach selecting the first noise suppressor when the degree of variability of the background noise included in the audio data is less than a low threshold value; or selecting the second noise suppressor when the degree of variability of the background noise included in the audio data is greater than a high threshold value.
However, Murata teaches selecting the first noise suppressor when the degree of variability of the background noise included in the audio data is less than a low threshold value; or selecting the second noise suppressor when the degree of variability of the background noise included in the audio data is greater than a high threshold value (Figure 6 – References S103, S104, S105 and S107; Page 6, Paragraphs [0103] – [0106]).
 (Note: In paragraph [0121], Hendricks describes the classification of the noise sources as stationary [low-variability] or non-stationary [high variability]. In paragraph [0099], Terlizzi indicates that noise level threshold may be a dynamic value that changes based on various factors [i.e. less than a low threshold value or greater than a high threshold value]. In paragraph [0103], Murata describes making a decision as to whether to switch noise cancellation modes. Based on the classification of the type of noise [i.e. low variability or high variability] a specific noise suppressor is used [e.g. DSP B or DSP C])
It would have been obvious to one of ordinary skill at the time of the invention to modify the method and apparatus taught by Gopalakrishnan, Hendricks, Terlizzi and Chang with the method and apparatus taught by Murata to enable a user to listen to music or engage in conversation in any acoustic environment by constantly analyzing real-time environmental conditions and automatically switching to an optimal mode when changes in ambient noise are detected. 
As per Claims 5 and 15, the combination of Gopalakrishnan, Hendricks, Terlizzi, Chang and Murata teach wherein, when the degree of variability of the background noise included in the audio data is between the low threshold value and the high threshold value, selecting the one of the first noise suppressor or the second noise suppressor that was used to suppress the background noise associated with a previous frame of the audio data (Murata: Figure 6 – Reference S103; Page 6, Paragraphs [0103] and [0104]).
(Note: The combination of Gopalakrishnan, Hendricks, Terlizzi and Chang teaches wherein, when the degree of variability of the background noise included in the audio data is between the low threshold value and the high threshold value as described in Claim 3 above. As shown in Figure 6 of Murata a determination of the optimal mode is performed at S102 if no change is required the system remains as it is and returns to S101. If a change in mode is needed a decision is made based on the classification of the noise [i.e. low variability or high variability] and a particular noise suppressor is used [e.g. DSP B or DSP C])
It would have been obvious to one of ordinary skill at the time of the invention to modify the method and apparatus taught by Gopalakrishnan, Hendricks, Terlizzi and Chang with the method and apparatus taught by Murata to enable a user to listen to music or engage in conversation in any acoustic environment by constantly analyzing real-time environmental conditions and automatically switching to an optimal mode when changes in ambient noise are detected. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Solbach et al (2009/0323982 A1), Murthy et al (2013/0013304 A1), Petersen et al (2012/0148067 A1), Burge et al (2009/0271639 A1), Cronie et al (2011/0302478 A1), Gauger, JR et al (2006/0262938 A1), Klein (2009/0012783 A1), Pinto (2007/0276660 A1) and Gozen (2011/0135126 A1). Each of these describes system and methods of eliminating noise in audio signals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Primary Examiner, Art Unit 2652